Name: Council Decision (EU) 2016/1316 of 26 July 2016 amending Decision 2009/908/EU, laying down measures for the implementation of the European Council Decision on the exercise of the Presidency of the Council, and on the chairmanship of preparatory bodies of the Council
 Type: Decision
 Subject Matter: European construction;  Europe;  EU institutions and European civil service
 Date Published: 2016-08-02

 2.8.2016 EN Official Journal of the European Union L 208/42 COUNCIL DECISION (EU) 2016/1316 of 26 July 2016 amending Decision 2009/908/EU, laying down measures for the implementation of the European Council Decision on the exercise of the Presidency of the Council, and on the chairmanship of preparatory bodies of the Council THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to European Council Decision 2009/881/EU of 1 December 2009 on the exercise of the Presidency of the Council (1), and in particular Article 4 thereof, Whereas, (1) By Decision 2009/908/EU (2) the Council established the order in which the office of President of the Council was to be held for the Member States of the European Union as from 1 January 2007 until 30 June 2020, and it set out therein the division of that order of Presidencies into groups of three Member States. (2) The European Union was enlarged on 1 July 2013 to include Croatia as a new Member State. (3) Although no notification has as yet been received under Article 50 TEU from its government, a Member State has made it known publicly that it will withdraw from the Union. The order of presidencies of the Council should be amended to take account of that circumstance, without prejudice to the rights and obligations of that Member State. (4) The Council should establish the order in which the office of President of the Council shall be held for the near future. That order should be determined in accordance with the criteria laid down in the Treaties and in Decision 2009/881/EU of the European Council. The Decision 2009/908/EU should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2009/908/EU of 1 December 2009 laying down measures for the implementation of the European Council Decision on the exercise of the Presidency of the Council, and on the chairmanship of preparatory bodies of the Council, is amended as follows: (1) Article 1 is replaced by the following: Article 1 The order in which the Member States shall hold the Presidency of the Council as from 1 July 2017 and until 31 December 2030, as well as the division of this order of Presidencies into groups of three Member States is set out in Annex I to this Decision.; (2) Article 3 is replaced by the following: Article 3 The Council shall, before 31 December 2029, decide the order in which the Member States will hold the Presidency of the Council as from 1 January 2031; (3) the text of Annex I to Council Decision 2009/908/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2017. It shall be published in the Official Journal of the European Union. Done at Brussels, 26 July 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 315, 2.12.2009, p. 50. (2) Council Decision 2009/908/EU of 1 December 2009, laying down measures for the implementation of the European Council Decision on the exercise of the Presidency of the Council, and on the chairmanship of preparatory bodies of the Council (OJ L 322, 9.12.2009, p. 28). ANNEX ANNEX I Draft Table of Presidencies of the Council (*) Netherlands (**) January-June 2016 Slovakia (**) July-December 2016 Malta (**) January-June 2017 Estonia July-December 2017 Bulgaria January-June 2018 Austria July-December 2018 Romania January-June 2019 Finland July-December 2019 Croatia January-June 2020 Germany July-December 2020 Portugal January-June 2021 Slovenia July-December 2021 France January-June 2022 Czech Republic July-December 2022 Sweden January-June 2023 Spain July-December 2023 Belgium January-June 2024 Hungary July-December 2024 Poland January-June 2025 Denmark July-December 2025 Cyprus January-June 2026 Ireland July-December 2026 Lithuania January-June 2027 Greece July-December 2027 Italy January-June 2028 Latvia July-December 2028 Luxembourg January-June 2029 Netherlands July-December 2029 Slovakia January-June 2030 Malta July-December 2030 (*) Without prejudice to the United Kingdom's rights and obligations as a Member State. (**) The current trio is inserted in this Annex for information purposes.